[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Pryor v. Dir., Ohio Dept. of Job & Family Servs., Slip Opinion No. 2016-Ohio-2907.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-2907
PRYOR, APPELLEE, v. DIR., OHIO DEPARTMENT OF JOB AND FAMILY SERVICES,
                                      APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Pryor v. Dir., Ohio Dept. of Job & Family Servs., Slip Opinion
                                 No. 2016-Ohio-2907.]
R.C. 4141.282 does not require parties appealing from decisions of the
        Unemployment Compensation Review Commission to name all interested
        parties as appellees in the notice of appeal before the court of common pleas
        can exercise jurisdiction—To satisfy R.C. 4141.282(D) and trigger the
        appeal period, an order by the Unemployment Compensation Review
        Commission must not merely list interested parties but must expressly
        identify them as interested parties.
 (Nos. 2015-0767 and 2015-0770—Submitted January 27, 2016—Decided May
                                       11, 2016.)
    APPEAL from and CERTIFIED by the Court of Appeals for Summit County,
                             No. 27225, 2015-Ohio-1255.
                            SUPREME COURT OF OHIO




                            _____________________
       FRENCH, J.
       {¶ 1} In this consolidated certified conflict and discretionary appeal by
appellant, the director of the Ohio Department of Job and Family Services
(“ODJFS”), we address whether R.C. 4141.282 requires parties appealing from
decisions of the Unemployment Compensation Review Commission to name all
interested parties as appellees in the notice of appeal before the court of common
pleas can exercise jurisdiction. We agree with the Ninth District Court of Appeals
that R.C. 4141.282 does not require appellee, Marcus Pryor, to name all interested
parties in order to perfect his appeal. We hold that R.C. 4141.282 imposes only
one jurisdictional requirement for perfecting an appeal from a commission
decision: “The timely filing of the notice of appeal shall be the only act required
to perfect the appeal and vest jurisdiction in the court.” R.C. 4141.282(C).
       {¶ 2} We also conclude that the commission’s practice of listing the names
and addresses of parties who were sent a copy of its final decision without
identifying whether those parties are “interested parties” fails to comply with R.C.
4141.282(D). R.C. 4141.282(D) states that “[t]he commission shall provide on its
final decision the names and addresses of all interested parties.” The commission’s
July 24, 2013 decision listed the names and addresses of Pryor, the ODJFS director,
and the United States Department of the Army, Pryor’s former employer. The
decision, however, failed to identify any party other than the director as an
interested party who must be named as an appellee. We therefore hold that the
commission failed to comply with the procedural requirements of R.C.
4141.282(D), and accordingly, Pryor’s time to appeal never started. See Hughes v.
Ohio Dept. of Commerce, 114 Ohio St.3d 47, 2007-Ohio-2877, 868 N.E.2d 246,
paragraph one of the syllabus (an agency must “strictly comply” with the
procedural requirements of R.C. 119.09 for serving the final order of adjudication
upon the affected party before the appeal period can commence).




                                         2
                                January Term, 2016




       {¶ 3} While we agree with the Ninth District that the naming of interested
parties is not a jurisdictional requirement under R.C. 4141.282, we nevertheless
reverse the Ninth District’s judgment to the extent that it reversed the common pleas
court’s dismissal of Pryor’s appeal for lack of jurisdiction and reinstated Pryor’s
administrative appeal in the common pleas court. Because Pryor’s time to appeal
the commission’s decision never began, the common pleas court’s dismissal of the
appeal was correct. We remand the cause to the commission to issue a decision
that complies with R.C. 4141.282(D). Pryor may then refile a notice of appeal in
the appropriate common pleas court in accordance with R.C. 4141.282.
                   FACTS AND PROCEDURAL HISTORY
       {¶ 4} In January 2011, Pryor enlisted with the Army for a four-year term as
a combat medic. The Army honorably discharged Pryor in August 2012, before
the completion of his full term of service, so that Pryor could enter an officer-
training program. Pryor applied that same month to ODJFS for unemployment
compensation.
       {¶ 5} The ODJFS Office of Unemployment Compensation initially
determined on September 10, 2012, that Pryor was eligible for benefits. After an
appeal by the Army’s Human Resources Command, however, the director of
ODJFS issued a redetermination on April 18, 2013, reversing ODJFS’s September
10, 2012 decision and ordering Pryor to return $10,800 in overpaid benefits.
       {¶ 6} Pryor appealed to the Unemployment Compensation Review
Commission, and the commission held a hearing on the matter in accordance with
R.C. 4141.281. The Army did not participate in the hearing. A hearing officer
affirmed the director’s April 18, 2013 redetermination.
       {¶ 7} On July 24, 2013, the commission issued a decision denying Pryor’s
request to review the hearing officer’s findings. In a section entitled “Appeal
Rights,” the commission’s decision informed Pryor that if he appealed from the
commission’s decision he “must name all interested parties as appellees in the




                                         3
                             SUPREME COURT OF OHIO




notice of appeal, including the Director of [ODJFS].” The same paragraph of the
decision informed Pryor that he had 30 days from the mailing date of the decision
to file an appeal in the court of common pleas of the county where he resides or
was last employed, as set forth in R.C. 4141.282. The decision concluded with a
notice that the decision was sent to Pryor, the Army, and the director of ODJFS and
listed their addresses. The commission’s decision did not indicate that any party
other than ODFJS was an interested party who must be named in the appeal.
       {¶ 8} On August 23, 2013, Pryor filed an appeal in the Summit County
Common Pleas Court in accordance with R.C. 4141.282. While Pryor’s notice of
appeal named the director of ODJFS as the appellee, he did not name the Army as
a party to his appeal. However, Pryor did file a separate document requesting the
clerk of courts to serve his notice of appeal on the director of ODJFS and the Army.
On December 31, 2013, the common pleas court granted the ODJFS director’s
motion to dismiss, finding that because Pryor failed to name the Army as an
interested party, his notice of appeal did not comply with R.C. 4141.282(D) and the
court did not have subject-matter jurisdiction.
       {¶ 9} The Ninth District Court of Appeals reversed and concluded that
Pryor’s failure to name his former employer was not a jurisdictional defect. The
court held that R.C. 4141.282(C) sets forth only two requirements to perfect an
appeal: the appellant must timely file the notice of appeal, and the notice must
identify the decision appealed from. The court also concluded that the provisions
in R.C. 4141.282(D) and (E) pertaining to the naming of interested parties and
service of the notice of appeal do not impose conditions precedent to the vesting of
subject-matter jurisdiction in the common pleas court.
       {¶ 10} The court certified that its judgment conflicted with the judgments
in the following cases: Dikong v. Ohio Supports, Inc., 1st Dist. Hamilton No. C-
120057, 2013-Ohio-33; Mattice v. Ohio Dept. of Job & Family Servs., 2d Dist.
Montgomery No. 25718, 2013-Ohio-3941; Rupert v. Ohio Dept. of Job & Family




                                         4
                                January Term, 2016




Servs., 6th Dist. Lucas No. L-14-1139, 2015-Ohio-915; Hinton v. Ohio Unemp.
Rev. Comm., 7th Dist. Mahoning No. 14 MA 45, 2015-Ohio-1364; Luton v. Ohio
Unemp. Revision Comm., 8th Dist. Cuyahoga No. 97996, 2012-Ohio-3963;
Sydenstricker v. Donato’s Pizzeria, L.L.C., 11th Dist. Lake No. 2009-L-149, 2010-
Ohio-2953.
       {¶ 11} In accordance with S.Ct.Prac.R. 8.03, we determined that a conflict
exists on the following question:            “When appealing an unemployment
compensation decision to the trial court, are the requirements contained in R.C.
4141.282(D), which explains how to name the parties, mandatory requirements
necessary to perfect the appeal and vest the trial court with jurisdiction?” 143 Ohio
St.3d 1415, 2015-Ohio-2911, 34 N.E.3d 928.          We also accepted the ODJFS
director’s discretionary appeal asserting that R.C. 4141.282(D)’s requirements are
jurisdictional requirements, 143 Ohio St.3d 1416, 2015-Ohio-2911, 34 N.E.3d 930,
and we consolidated the two cases, 143 Ohio St.3d 1415, 2015-Ohio-2911, 34
N.E.3d 928.
                                   ANALYSIS
          Requirements for perfecting an appeal under R.C. 4141.282
       {¶ 12} When a statute confers a right to appeal, the appeal can be perfected
only in the mode the statute prescribes. Zier v. Bur. of Unemp. Comp., 151 Ohio
St. 123, 84 N.E.2d 746 (1949), paragraph one of the syllabus. Compliance with the
specific and mandatory requirements governing the filing of a notice of appeal “is
essential to invoke jurisdiction of the Court of Common Pleas.” Id. at paragraph
two of the syllabus. Accordingly, we must determine here whether R.C. 4141.282,
the statute conferring a right to appeal from decisions of the Unemployment
Compensation Review Commission, requires an appellant to name all interested
parties in the notice of appeal in order to invoke the jurisdiction of the common
pleas court. We conclude that it does not.
       {¶ 13} R.C. 4141.282(A) through (E) reads as follows:




                                         5
                      SUPREME COURT OF OHIO




        (A) THIRTY-DAY DEADLINE FOR APPEAL
        Any interested party, within thirty days after written notice
of the final decision of the unemployment compensation review
commission was sent to all interested parties, may appeal the
decision of the commission to the court of common pleas.
        (B) WHERE TO FILE THE APPEAL
        An appellant shall file the appeal with the court of common
pleas of the county where the appellant, if an employee, is a resident
or was last employed or, if an employer, is a resident or has a
principal place of business in this state. If an appellant is not a
resident of or last employed in a county in this state or does not have
a principal place of business in this state, then an appellant shall file
the appeal with the court of common pleas of Franklin county.
        (C) PERFECTING THE APPEAL
        The timely filing of the notice of appeal shall be the only act
required to perfect the appeal and vest jurisdiction in the court. The
notice of appeal shall identify the decision appealed from.
        (D) INTERESTED PARTIES
        The commission shall provide on its final decision the names
and addresses of all interested parties. The appellant shall name all
interested parties as appellees in the notice of appeal. The director
of job and family services is always an interested party and shall be
named as an appellee in the notice of appeal.
        (E) SERVICE OF THE NOTICE OF APPEAL
        Upon filing the notice of appeal with the clerk of the court,
the clerk shall serve a copy of the notice of appeal upon all appellees,
including the director.




                                   6
                                January Term, 2016




(Capitalization sic.)
       {¶ 14} Our starting point here is the statute’s text. R.C. 4141.282(C)
addresses the procedure for perfecting the appeal and expressly states that “[t]he
timely filing of the notice of appeal shall be the only act required to perfect the
appeal and vest jurisdiction in the court.” When a statute is plain and unambiguous
on its face, we need not resort to the rules of statutory construction; we must assume
that the General Assembly meant what it said. See State ex rel. Wise v. Ryan, 118
Ohio St.3d 68, 2008-Ohio-1740, 886 N.E.2d 193, ¶ 26.              Here, the General
Assembly has clearly stated in R.C. 4141.282(C) that the timely filing of the notice
of appeal is the “only” jurisdictional requirement for perfecting an appeal. The
word “only” means just that.
       {¶ 15} The dissent interprets the word “shall” in R.C. 4141.282(D) as
imposing the naming of all interested parties in the notice of appeal as an additional
jurisdictional prerequisite. This reading, however, ignores the plain legislative
statement of jurisdiction in division (C). The unequivocal language in the first
sentence of R.C. 4141.282(C) precludes us from reading into the statute any
additional jurisdictional requirements other than timely filing of the notice of
appeal. See Nucorp, Inc. v. Montgomery Cty. Bd. of Revision, 64 Ohio St.2d 20,
22, 412 N.E.2d 947 (1980) (declining to “find or enforce jurisdictional barriers not
clearly statutorily or constitutionally mandated”). Although R.C. 4141.282 imposes
various procedural requirements—among other things, the naming of interested
parties, venue, and service—not every requirement, even if mandatory, is
jurisdictional in nature. See Spencer v. Freight Handlers, Inc., 131 Ohio St.3d 316,
2012-Ohio-880, 964 N.E.2d 1030, ¶ 22 (failure to comply with party-naming
requirement could lead to dismissal of a workers’ compensation appeal, but “that
does not make the requirement jurisdictional”).          The question whether an
appellant’s failure to name all interested parties may justify subsequent dismissal




                                          7
                               SUPREME COURT OF OHIO




of an appeal under R.C. 4141.282 is not before us. Here, we need only determine
whether that failure justifies dismissal for lack of jurisdiction.
        {¶ 16} The director of ODJFS relies on Spencer to argue that the party-
naming requirement in R.C. 4141.282(D) is jurisdictional because it governs the
content of a notice of appeal. However, the director draws the wrong lesson from
Spencer. The outcome in Spencer did not rest on application of a content-based
test to determine which statutory requirements were jurisdictional. Rather, our
inquiry focused on what the statute itself expressly stated as the sole requirement
for perfecting an appeal.
        {¶ 17} The key statutory provision in Spencer stated that “ ‘[t]he filing of
the notice of the appeal with the court is the only act required to perfect the
appeal.’ ” Spencer at ¶ 9, quoting R.C. 4123.512(A). We therefore looked to the
rest of the statute to see what “filing of the notice of the appeal” entailed: “ ‘The
notice of appeal shall state the names of the claimant and the employer, the number
of the claim, the date of the order appealed from, and the fact that the appellant
appeals therefrom.’ ”       Id. at ¶ 9, quoting R.C. 4123.512(B).      Because R.C.
4123.512(A) expressly sets forth the “filing of the notice of the appeal” as the only
jurisdictional requirement, we concluded that inclusion of the information required
in the notice of appeal itself was the only condition precedent to vest jurisdiction.
Id. at ¶ 15, 17. Any additional requirements, including naming the administrator of
workers’ compensation, the claimant, and the employer as parties to the appeal,
addressed nonjurisdictional items imposed “in addition to or subsequent to a notice
of appeal.” Id. at ¶ 16-17, citing R.C. 4123.512(B). Our determination in Spencer,
therefore, did not depend on whether the statute addressed the contents of a notice
of appeal; our inquiry focused on the wording of R.C. 4123.512(A), which
expressly stated that the “filing of the notice of the appeal” is the only requirement
for perfecting an appeal.




                                           8
                                January Term, 2016




         {¶ 18} Unlike the more open-ended language examined in Spencer, R.C.
4141.282(C) states that “[t]he timely filing of the notice of appeal shall be the only
act required to perfect the appeal and vest jurisdiction in the court.” (Emphasis
added.) The General Assembly has clearly stated that timely filing—and no other
requirement related to the filing of a notice of appeal—is the only jurisdictional
requirement under R.C. 4141.282. While we recognized in Spencer that the naming
of certain parties may be a jurisdictional requirement “in cases that involve statutes
that clearly require such for jurisdiction,” Spencer at ¶ 19, this is not one of those
cases.
         {¶ 19} For these reasons, we conclude that timely filing of the notice of
appeal is the only jurisdictional requirement for perfecting an appeal under R.C.
4141.282.
               Commission’s failure to identify all interested parties
         {¶ 20} We also conclude that the commission’s decision did not meet the
procedural requirements of R.C. 4141.282(D) because it did not identify the Army,
Pryor’s former employer, as an interested party. Pryor’s 30-day period to appeal,
therefore, never started.
         {¶ 21} We have consistently held that an administrative agency must
strictly comply with the procedural requirements governing the issuance of its
decision before the appeal deadline begins to run. In Proctor v. Giles, 61 Ohio
St.2d 211, 400 N.E.2d 393 (1980), we held that compliance by the Unemployment
Compensation Board of Review with the procedural requirements of former R.C.
4141.28(O) was a necessary precondition to the running of the 30-day period to
appeal. In Sun Refining & Marketing Co. v. Brennan, 31 Ohio St.3d 306, 511
N.E.2d 112 (1987), we concluded that an agency must comply with the procedural
requirements in R.C. 119.09 before the 15-day appeal period begins to run. Id. at
308-309, citing Proctor.




                                          9
                             SUPREME COURT OF OHIO




       {¶ 22} More recently, in Hughes, 114 Ohio St.3d 47, 2007-Ohio-2877, 868
N.E.2d 246, we held that an agency must “strictly comply” with the procedural
requirements of R.C. 119.09 for serving the final order of adjudication upon the
affected party before the appeal period can commence. Id. at paragraph one of the
syllabus, citing Sun Refining. In Hughes, the agency failed to serve a certified copy
of its order upon the affected party, as required by R.C. 119.09. Id. at ¶ 13-15. The
agency argued that the affected party was not prejudiced, because she did receive a
copy of the order, but not a certified copy. Id. at ¶ 11. We rejected that argument
and concluded that the agency failed to strictly comply with the procedural
requirements of the statute. Id. at ¶ 12-15.
       {¶ 23} Here, the commission’s July 24, 2013 decision failed to indicate that
the Army was an interested party that Pryor must name in his notice of appeal. R.C.
4141.282(D) states: “The commission shall provide on its final decision the names
and addresses of all interested parties. The appellant shall name all interested
parties as appellees in the notice of appeal. The director of job and family services
is always an interested party and shall be named as an appellee in the notice of
appeal.” In a section entitled “Appeal Rights,” the commission’s decision informed
Pryor that “[t]he appellant must name all interested parties as appellees in the notice
of appeal, including the Director of [ODJFS].” The next paragraph informed Pryor
that he had 30 days to appeal. The final paragraph stated, “This decision was sent
to the following,” followed by a list of the parties who received the commission’s
decision—Pryor, the Army, and the director of ODJFS—and their addresses. The
last paragraph of the decision did not indicate that those individuals or entities were
interested parties who must be named in the notice of appeal. It merely indicated
that they were sent a copy of the commission’s decision, much like the parties listed
in a certificate of service. Common sense tells us that listing the parties who will
receive a copy of the commission’s decision—without expressly identifying them
as interested parties—does nothing to advise a potential appellant and falls well




                                          10
                                 January Term, 2016




short of the mandate in R.C. 4141.282(D) that the decision provide the names and
addresses of all interested parties.
        {¶ 24} We conclude that the commission failed to comply with the
procedural requirements in R.C. 4141.282(D), and therefore, Pryor’s 30-day appeal
period never started to run. Once the commission issues a decision that complies
with R.C. 4141.282(D), Pryor may then refile a notice of appeal in the appropriate
common pleas court in accordance with R.C. 4141.282.
                                   CONCLUSION
        {¶ 25} For the reasons above, we reverse the judgment of the appeals court
and remand to the commission to issue a decision that complies with R.C.
4141.282(D).
                                                                  Judgment reversed
                                                                and cause remanded.
        PFEIFER, LANZINGER, KENNEDY, and O’NEILL, JJ., concur.
        O’CONNOR, C.J., dissents with an opinion.
        O’DONNELL, J., dissents and would reverse the judgment of the Ninth
District Court of Appeals and reinstate the judgment of the Summit County
Common Pleas Court.
                                _________________
        O’CONNOR, C.J., dissenting.
        {¶ 26} The majority employs two different standards to interpret two
adjacent, parallel sentences in the same statutory section. Because this approach is
not supported by well-settled principles of statutory construction, I respectfully
dissent.
        {¶ 27} The majority properly starts with the statute’s text but then veers off
course in interpreting the following two sentences in R.C. 4141.282(D):




                                         11
                               SUPREME COURT OF OHIO




                 The commission shall provide on its final decision the names
          and addresses of all interested parties. The appellant shall name all
          interested parties as appellees in the notice of appeal.


          {¶ 28} The majority concludes that the first sentence above constitutes a
procedural requirement with which the Unemployment Compensation Review
Commission must strictly comply in order to start Marcus Pryor’s 30-day appeal
period. Leaving aside the fact that there is no language in R.C. 4141.282(D)
regarding the initiation of an appeal period, the plain and ordinary meaning of the
phrase “[t]he commission shall provide” (emphasis added) establishes the
mandatory nature of the requirement. Here, the commission named all interested
parties—Pryor, the United States Department of the Army, and Ohio Department
of Job and Family Services (“ODJFS”)—with their addresses in its final decision.
Its sole deficiency, according to the majority, was not labeling each an “interested
party.”
          {¶ 29} But the majority rejects both a plain-language reading and strict-
compliance approach to interpret nearly identical language in the very next sentence
of the statute when determining Pryor’s obligations. The majority concludes that
the phrase “[t]he appellant shall name all interested parties” (emphasis added) is
not a mandatory requirement, thereby rendering that part of the statute meaningless.
In fact, the majority concludes that Pryor’s only requirement to perfect an appeal
was to timely file a notice of appeal under R.C. 4141.282(C) regardless of what
information was included, or not included, in that notice of appeal.
          {¶ 30} Such a selective reading of the statute is not supported by the case
law on which the majority relies. See Hughes v. Ohio Dept. of Commerce, 114
Ohio St.3d 47, 2007-Ohio-2877, 868 N.E.2d 246, ¶ 17 (“Just as we require an
agency to strictly comply with the requirements of R.C. 119.09, a party adversely
affected by an agency decision must likewise strictly comply with R.C. 119.12 in




                                            12
                                 January Term, 2016




order to perfect an appeal. As the proverb states, what is good for the goose is good
for the gander”).
        {¶ 31} Nor is the majority’s reading of the statute supported by the
principles of statutory construction. It is a tenet of statutory construction that we
give effect to the words used and refrain from inserting or deleting words.
Cleveland Elec. Illum. Co. v. Cleveland, 37 Ohio St.3d 50, 53-54, 524 N.E.2d 441
(1988). And we give the words their plain and ordinary meaning. The word “shall”
has long been construed to make the provision in which it is contained mandatory.
Dorrian v. Scioto Conservancy Dist., 27 Ohio St.2d 102, 271 N.E.2d 834 (1971),
paragraph one of the syllabus. Thus, the General Assembly’s use of the word
“shall” in R.C. 4141.282(D) to describe the requirements upon both the commission
and the appellant with respect to naming interested parties is mandatory in both
contexts.
        {¶ 32} The statute means what it says. And “shall” cannot be construed as
having one meaning when applied to the commission and another when applied to
Pryor. Here, R.C. 4141.282(D) required the commission to provide in the final
decision the names and addresses of all interested parties, specifically, Pryor,
ODJFS, and the United States Department of the Army. The commission did so.
The statute also required Pryor to name all interested parties as appellees in the
notice of appeal. By failing to name the Army as an appellee, Pryor did not satisfy
the statutory requirement. Thus, he did not comply with a mandatory requirement
regarding the contents of his notice of appeal.
        {¶ 33} It is troubling that the majority excuses this omission but then creates
a mandatory requirement for the commission not found in the statute. Under the
guise of “common sense,” the majority concludes that in order to start the 30-day
appeal period, the written notice of final decision must include, in addition to the
names and addresses of all interested parties as the statute expressly requires, a label
identifying the parties named as “interested parties.” This requirement is not




                                          13
                              SUPREME COURT OF OHIO




supported by the statutory language. And if common sense is the guide, it would
seem that Pryor should have been aware that his former employer—the Army—
would be an interested party to his unemployment-compensation appeal. And it
makes little sense that anyone other than interested parties would be listed on the
commission’s notice of final decision.
        {¶ 34} It is unclear to me why the majority goes so far as to create an
additional requirement for the initiation of the 30-day appeal period, particularly
when Pryor did not argue for this additional requirement and the issue is not raised
in the conflict question certified to us. If, as the majority holds, all that is required
to perfect an appeal is the timely filing of a notice of appeal, regardless of what
information that notice contains, then the administrative appeal should not have
been dismissed by the trial court for lack of jurisdiction. The majority overreaches
its limited role in statutory interpretation to reach its desired outcome.
        {¶ 35} To require the commission to strictly comply with a requirement to
start the 30-day appeal period that is not plainly expressed in the statute and at the
same time hold that Pryor does not have to comply with an explicit requirement
regarding the contents of the notice of appeal is inequitable and contravenes basic
principles of statutory construction. Accordingly, I dissent.
                                 _________________
        Marcus Pryor II, pro se.
        Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor,
Stephen P. Carney and Peter T. Reed, Deputy Solicitors, and Susan M. Sheffield,
Assistant Attorney General, for appellant.
        Charles Cohara, urging affirmance for amicus curiae Southeastern Ohio
Legal Services.
        Lori K. Elliott, urging affirmance for amicus curiae the Legal Aid Society
of Southwest Ohio.




                                           14
                                 January Term, 2016




          Julie Cortes, urging affirmance for amicus curiae the Legal Aid Society of
Cleveland.
          Janet E. Hales, urging affirmance for amicus curiae Ohio Poverty Law
Center.
          Kathleen C. McGarvey, urging affirmance for amicus curiae the Legal Aid
Society of Columbus.
          Julita L. Varner, urging affirmance for amicus curiae Legal Aid of Western
Ohio.
          Michelle Wrona Fox, urging affirmance for amicus curiae Community
Legal Aid Services, Inc.
                                _________________




                                          15